Citation Nr: 0934048	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the reduction of the disability evaluation from 100 
percent, effective on May 1, 2005, for service-connected 
prostate cancer was proper, to include entitlement to a 
rating in excess of 30 percent for the service-connected 
residuals of prostate cancer manifested by bladder outlet 
obstruction with secondary renal disease and erectile 
dysfunction.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to 
November 1946 and from January 1950 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Roanoke, Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2002 rating decision established service 
connection for prostate cancer associated with herbicide 
exposure and a 100 percent evaluation was assigned, effective 
on January 31, 2002.  

2.  The Veteran currently is not shown to have demonstrated 
any recurrence or metastasis of prostate cancer following 
cessation of specific treatment in late 2003 or early 2004.  

3.  The RO appropriately reduced the 100 percent rating 
assigned for the service-connected prostate cancer more than 
six months after cessation of treatment on May 1, 2005.  

4.  The service-connected residuals of prostate cancer 
manifested by bladder outlet obstruction with secondary renal 
disease and erectile dysfunction currently is shown to be 
productive of a disability picture that more nearly 
approximates that of renal dysfunction manifested by constant 
albuminuria with some edema.  



CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating assigned for the 
service-connected prostate cancer effective on May 1, 2005 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115a, 4.115b including Diagnostic Code 7528 
(2008).  

2.  The criteria for the assignment of a rating of 60 percent 
for the service-connected residuals of prostate cancer with 
bladder outlet obstruction with secondary renal disease and 
erectile dysfunction are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b 
including Diagnostic Code 7528 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain or assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should also address all elements of a claim, 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), i.e., the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim -- such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  

Further, the beneficiary must be allowed a period of at least 
60 days to submit additional evidence to show that the rating 
should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action 
will be taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  

When these procedures are applicable, VA must comply with 
these provisions rather than the notice and duty to assist 
provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of VCAA as to this issue is required.  

As to the claim for an evaluation in excess of 30 percent for 
prostate cancer residuals, letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in May 2005, April 2006, and June 2007.  Although 
these letters were sent subsequent to the rating decision on 
appeal, this timing error was "cured" by SSOC's dated in 
December 2006 and July 2008.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Note also that the 
April 2006 and June 2007 letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran's VA medical records (including 
fee-basis records) have been obtained, and he has been 
afforded VA examinations in connection with his claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board finds that all necessary development has been 
accomplished and, thus, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Thereafter, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

The provisions of 38 C.F.R. § 3.105 set out that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  

The veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefor, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  

The veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
If additional evidence is not received within the 60 day 
period and no hearing is requested, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e).  

As previously noted, Diagnostic Code 7528 provides that the 
residuals of malignant neoplasms of the genitourinary system 
be rated as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115a states that 
voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  

A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  A 40 
percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day.  

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  A 20 percent rating is assigned for disability 
resulting in daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  

The criteria for renal dysfunction pursuant to 38 C.F.R. 
§ 4.115a provide for the assignment of a 60 percent rating 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101as that the 
Veteran's prostate cancer residuals has manifested in renal 
dysfunction.  

Following receipt of a claim in January 2002, by rating 
decision dated in July 2002, the RO granted service 
connection for prostate cancer, effective on January 31, 
2002, the date of the Veteran's claim.  A 100 percent rating 
was assigned at that time.  A January 2002 biopsy finding 
report, from the Walter Reed Army Medical Center (Walter 
Reed) showed prostatic adenocarcinoma.  

The Veteran underwent treatment with prostate seed 
implantation beginning in March 2002.  

A June 2003 clinical report from the National Naval Medical 
Center shows a pre-operative diagnosis of polyuria with 
dysuria, secondary to enlarged prostate.  The Veteran 
underwent cystoscopy and transurethral incision of the 
prostate.  

A VA fee-basis examination conducted in November 2003 showed 
that, since the transurethral incision of the prostate in 
June 2003, the Veteran reported experiencing daytime 
urination about 18 times at intervals of 60 minutes and 
nighttime urination four to six times at intervals of 60 to 
120 minutes.  He had problems with urinary flow weakness and 
hesitancy.  He also reported impotency for the previous six 
years.  He added that his treatment was to conclude in 
January 2004.  The supplied diagnosis was that of malignant 
neoplasms of the genitourinary system.  

A July 2004 rating decision continued the 100 percent rating 
for prostate cancer.  Also at this time the RO awarded 
special monthly compensation benefits based on erectile 
dysfunction.  

A September 2004 VA fee-basis examination showed that the 
Veteran reported having daytime urination of 20 times at 
intervals of two hours and nighttime urination of two times 
at an interval of four hours.  He had difficulty emptying his 
bladder.  He had problems with urinary flow weakness and 
hesitancy.  He denied using pads for incontinence.  He also 
reported impotency problems.  The Veteran informed the 
examiner that his treatments were completed in August 2003.  
The diagnosis was that of prostate cancer.  

Based on the September 2004 VA fee-basis examination, the RO 
in a December 2004 rating decision proposed to reduce the 
rating for prostate cancer from 100 percent to 20 percent.  
The Veteran was informed of this proposal by letter dated in 
December 2004.  After not receiving any additional argument 
or evidence from the Veteran, the reduction in rating was 
formally accomplished by an February 2005 rating action, 
effective on May 1, 2005.  

The reduction in the 100 percent rating for residuals of 
prostate cancer was in accordance with the applicable 
regulations.  As required by Diagnostic Code 7528 and 38 
C.F.R. § 3.105(e), the reduction followed a VA examination 
and notice by proposed rating reduction.  The reduction was 
also based on clear evidence, in particular the September 
2004 report of VA fee-basis examination which did not reflect 
evidence of a recurrence or metastasis of the prostate 
cancer.  

Turning now to the question of whether a rating higher 30 
percent currently is assignable, the Board notes initially 
that the Veteran's residuals initially were identified as 
being voiding dysfunction and erectile dysfunction.  By the 
July 2004 rating decision, he was awarded special monthly 
compensation for the loss of use of a creative organ.  

A March 2005 letter from a physician at the National Naval 
Medical Center noted that the Veteran was being treated at 
this facility for bladder outlet obstruction following 
brachytherapy for prostate cancer.  While cancer control was 
noted to be excellent, the Veteran did have problems with 
voiding dysfunction.  

In the course of a May 2005 VA fee-basis examination the 
Veteran reported urinating 10 times during the day and three 
to four times at night.  He also mentioned difficulty with 
urination hesitancy, weakness and decreased force.  He denied 
the use of appliances or pads.  Diagnoses of bladder outlet 
obstruction and prostate cancer were supplied.  

A December 2005 RO rating decision increased the disability 
rating for the residuals prostate cancer to 30 percent, 
effective from May 1, 2005.  At this time the RO also granted 
service connection for bladder outlet obstruction and 
erectile dysfunction.  The rating was assigned on basis of 
his symptoms being consistent with urinary retention 
requiring intermittent cauterization.  

A June 2007 VA fee-basis examination showed that the 
Veteran's prostate cancer treatment was completed.  He 
reported having to urinate six times during the day at 
intervals of 2 hours and at night three times at intervals of 
two hours.  He also mentioned difficulty with urination 
hesitancy, weakness and decreased force.  Urinary 
incontinence was cited to be present, though the Veteran did 
not require the use of pads or any absorbent materials.  He 
did not wear an appliance.  

The Veteran also did not have either weakness, fatigue, loss 
of appetite, weight loss, limitation of exertion, recurrent 
urinary tract infections, renal colic, bladder stones with 
pain, or frequent infections.  No hospitalizations in the 
past year were noted.  He was not on regular dialysis.  No 
functional impairment was cited as relating to his condition.  
The residuals of the prostate cancer were described as being 
urinary incontinence and erectile dysfunction.  

The physician who conducted the June 2007 examination, by 
means of an addendum dated in April 2008, commented that the 
Veteran, since at least 2004, had stable BUN and creatine 
reflecting that he did not have any significant kidney 
disease, secondary to any established diagnosis or otherwise.  

The Veteran was most recently afforded a VA fee-basis 
examination in May 2008.  The prostate malignancy was noted 
to be in complete remission.  

The Veteran did report urinating 10 times during the day at 
intervals of 1.5 hours and at night three times at intervals 
of two hours.  He mentioned difficulty associated with 
urination hesitancy, weakness and decreased force.  Urinary 
incontinence was cited to be present, though the Veteran did 
not require the use of pads or any absorbent materials.  He 
did not wear an appliance.  

The Veteran, due to his urinary system problem, did have 
problems with weakness, fatigue and limitation of function.  
He reported no loss of appetite, weight loss, limitation of 
exertion, recurrent urinary tract infections, renal colic, 
bladder stones with pain, or frequent infections.  No 
hospitalizations in the past year were noted.  

However, the examiner noted that the Veteran's condition had 
progressed to now include secondary renal disease based on 
findings that included abnormal test results including the 
presence of protein in the urine.  The Veteran subjectively 
complained of problems with completely emptying his bladder.  

While the examination noted no edema of the lower 
extremities, the treatment records from the National Naval 
Medical Center show that, on examination in November 2006, 
the Veteran localized swelling of the legs below the knees 
with trace pretibial edema.  In statement, dated in March 
2006, the Veteran was noted to have decreased flow rated 
consistent with obstruction that involved risks that included 
the possibility of renal failure.  

Following a careful review of the evidence, the Board finds 
that his service-connected residuals of the prostate cancer 
are now shown to include renal disease manifested by abnormal 
laboratory testing  While a higher rating is not assignable 
based on findings of voiding dysfunction, urinary frequency 
or obstructed voiding, the service-connected disability 
picture is shown to currently encompass that of renal 
obstruction consistent with constant albuminuria and some 
edema.  

Accordingly, given the Veteran's overall genitourinary 
impairment and in resolving all reasonable doubt in the 
Veteran's favor, a rating of 60 percent for the service-
connected residuals of prostate cancer manifested by bladder 
outlet obstruction with secondary renal disease is warranted.  




ORDER

The reduction of the 100 percent rating for the service-
connected prostate cancer beginning on May 11 2005 was 
proper.  

An increased rating of 60 percent for the service-connected 
residuals of prostate cancer manifested by bladder outlet 
obstruction with secondary renal disease and erectile 
dysfunction is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


